35 So. 3d 1026 (2010)
Jorge Paz LLANES, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, et al., Appellee.
No. 3D09-2523.
District Court of Appeal of Florida, Third District.
June 2, 2010.
Jorge Paz Llanes, in proper person.
M. Elaine Howard, Tallahassee, Deputy General Counsel for Unemployment Appeals Commission.
Before WELLS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Dep't of Gen. Servs. v. English, 534 So. 2d 726 (Fla. 1st DCA 1988) (holding that credibility is a matter that falls solely within the purview of the hearing officer's discretion as the fact finder); Cont'l Baking Co. v. Vilchez, 219 So. 2d 733 (Fla. 2d DCA 1969) (holding that where there is competent substantial evidence to support the findings of the appeals referee, the referee's order must be upheld).